—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered September 10,1992, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In the course of processing the defendant’s arrest, the arresting police officer filled out, by hand, a "scratch” complaint report containing a description of the defendant at the time of his arrest. He then submitted it for typing. The typed report was returned to the officer who then compared it with the handwritten copy. After assuring himself that the information on the typed copy was the same as that on the original, the officer signed the typed copy and placed the handwritten complaint in a bin at the stationhouse. The officer never saw the handwritten copy again. However, the typed copy of the complaint report was provided to the defense. Under these facts, we find that the court did not improvidently exercise its discretion when it denied the defendant’s request for sanctions.
*738While a defendant has a right to inspect the prior statements of prosecution witnesses prior to cross-examination for impeachment purposes (see, People v Rosario, 9 NY2d 286, 289, cert denied 368 US 866), there is no obligation on the part of the People to produce statements that are " 'duplicative equivalents of statements previously turned over to the defense’ ” (People v Winthrop, 171 AD2d 829).
In any event, even if the typed report was not the duplicative equivalent of the handwritten copy, the defendant failed to demonstrate any prejudice. Accordingly, sanctions were unwarranted (see, People v Martinez, 71 NY2d 937, 940; People v Grice, 203 AD2d 587; People v Jackson, 172 AD2d 935).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Lawrence, Krausman and Florio, JJ., concur.